Citation Nr: 1442813	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  07-40 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease (DDD).

5.  Entitlement to an increased rating for generalized anxiety disorder (previously evaluated as a psychophysiologic gastrointestinal reaction), currently evaluated as 30 percent disabling.

6.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971 and for nine days in May 1992, with additional subsequent service in Reserve components, to include the National Guard.  Records from the Army National Guard indicate multiple periods of active duty for training between 1975 and 1978 and between 1993 and 1999, as well as periods of inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and February 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Subsequent to an October 2010 Travel Board hearing, the Board remanded this case in January 2011.  While most subsequently developed evidence is included in the physical claims file, there are also several relevant documents in Virtual VA and the Veterans Benefits Management System (VMBS), and those are referenced below.

All claims, except for the claim for service connection for tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claimed tinnitus was not manifest in service or for many years thereafter, and has not otherwise been shown by competent and credible evidence to be etiologically related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In this case, a fully compliant 38 C.F.R. § 3.159(b) notice letter addressing the Dingess considerations was issued in August 2006, prior to the appealed rating actions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained service treatment and relevant post-service medical records.  The Board has considered whether all development requested in the January 2011 remand has been accomplished.  Relevant to the tinnitus claim, this development has included service record development (addressing active duty/inactive duty training via the Adjutant General of the California National Guard, pay records, and communication with the Veteran as to service department evidence), obtaining updated VA treatment records, and scheduling a VA examination addressing the etiology of tinnitus.

As to service department evidence, the Veteran was contacted in January 2011 but did not respond with relevant additional information that would help VA update his records.  A follow-up letter was furnished in April 2012, and the Veteran did respond with a lay statement and a July 2010 U.S. Army Reserve chronological statement of retirement points (contained in VBMS).  In April 2012, the Appeals Management Center (AMC) in Washington, DC made a formal finding on the unavailability of military pay records.  Separately, however, voluminous military pay records were provided to the RO by the Defense Finance and Accounting Service in Indianapolis, Indiana in August 2011, and, following communication with the Joint Force Headquarters of the Adjutant General of the California National Guard, records corroborating the active duty training dates from the 1970s were received in January 2011.  The Board is satisfied that all service department development requested in the January remand has been accomplished in full.

As for medical evidence development, updated VA treatment records have been received and added to the claims file.  A VA audiological examination, based upon a claims file review and including a medical etiology opinion, was provided in March 2011.  Although, as noted below, the Board has concerns as to the separate etiology opinion provided for the claimed bilateral hearing loss, these concerns do not extend to the opinion addressing tinnitus.

In a May 2013 brief, the Veteran's representative asserted that the VA examinations in this case were inadequate because VA did not provide the chronological listing of the Veteran's known periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) prior to those examinations (or indeed at all).  The Board acknowledges that this portion of the evidentiary development was not fully accomplished in the chronological manner set forth in the remand and is aware that, as a general matter, a remand entitles a VA claimant to full compliance with remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

At the same time, the Board notes that the VA examiner made it eminently clear that tinnitus was not present until after October 2006, well after any corroborated periods of active duty or ACDUTRA. Given this, and the concerns about the Veteran's credibility described below, the Board does not find that there exists any reasonable likelihood whatsoever that returning this case to a VA audiological examiner for a follow-up opinion based upon a further claims file review, albeit this time with the Veteran's complete ACDUTRA dates (all well before 2006) enumerated, would result in a different conclusion.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  For this reason, the Board will proceed with a determination on this claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the case at hand, the Veteran's service treatment and post-service medical records are silent for any complaints of, or treatment for, tinnitus or other ringing in the ears prior to receipt of the Veteran's claim in July 2006.  Notably, while the Veteran's representative requested service connection for bilateral tinnitus at that time, the Veteran's attached lay statement referred only to "[h]earing" and contained no specific assertions regarding tinnitus.   

The report of a October 2006 VA audiological examination indicates that the Veteran reported periodic sharp stabbing ear pain which lasted a few seconds, but he denied head noises or ringing in the ears.  The examiner, who reviewed the claims file, found it less likely than not that the "claimed tinnitus" began with noise exposure in service, noting that the described tinnitus was a tactile sensation and not an acoustic sensation.

During his October 2010 Travel Board hearing, the Veteran asserted through his representative that his tinnitus was associated with acoustical trauma on active duty.   

In February 2011, the Veteran underwent a VA audiological examination with an audiologist.  During this examination, the Veteran described a "constant bilateral ringing tone since military service."  The examiner noted that this report "differs from his previous description of tinnitus."  In a March 2011 addendum following a claims file review, the examiner made note of the Veteran's denial of tinnitus during the October 2006 examination and cited this denial, along with the absence of any other report of tinnitus in the claims file, in reaching the conclusion that it was less likely than not that the tinnitus began with noise exposure in the military.

In this case, there is no evidence of complaints of, or treatment for, tinnitus in service or for many years thereafter.  The only medical findings addressing the etiology of tinnitus, the two VA examination reports, run well counter to any contention that tinnitus has existed since service.  To the extent that the Veteran is asserting that tinnitus has existed since service, he is deemed competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  That said, the Veteran has not presented credible contentions in this case.  In October 2006, he informed the VA examiner that there was no auditory component to tinnitus, which is a far cry from his assertions of tinnitus dating back to service from his February 2011 VA examination.  By offering such starkly contradictory accounts of his current disability and its history, the Veteran has provided evidence that is not credible and is entirely devoid of probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Consequently, the VA examination opinions constitute the most probative evidence in this case.  

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and the claim must be denied.  VA's benefit-of-the-doubt rule under 38 U.S.C.A. § 5107(b) is not applicable in this instance.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

Upon reviewing the instructions in the Board's January 2011 remand and the subsequently developed evidence of record, the Board finds that there are multiple significant areas in which either the requested information was not provided at all, or was not provided to an extent where a fair adjudication of the claims could be made.

First, as to bilateral hearing loss, the aforementioned February 2011 VA examiner noted some threshold shifts of 10 decibels at mid-frequencies during service, stated that noise-induced hearing loss generally does not involve those frequencies, and stated that "the question of whether the claimed hearing loss began with noise exposure in the military can not be resolved except by resorting to speculation."  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) determined that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Here, it is unclear whether the examiner was unable to provide the requested etiology opinion because she had exhausted the limits of medical knowledge or, instead needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  Therefore, the Board is compelled to request a further VA examination and opinion more fully addressing the question of etiology.

Even more starkly, the Board notes that an etiology opinion as to type II diabetes mellitus was requested in the January 2011 remand, but the February 2011 medical examination report that contains an impression of type II diabetes mellitus includes only commentary on the Veteran's reported diagnosis of this disability in the 1980s, with no medical etiology opinion whatsoever.  The absence of an etiology opinion constitutes non-compliance per Stegall, and again the Board must therefore request a further VA examination and opinion addressing the question of etiology.

The shortcomings of the provided medical opinions as to the claimed low back disorder are more complicated.  The medical documentation of record shows treatment for low back problems beginning in February 1985, and the Veteran has asserted that these problems are attributable to training activities in the National Guard.  A March 2012 VA doctor's opinion contains a reference to the Veteran's back problems in 1985 and reflects the view that "it is at least as likely as not that his present back problems due to degenerative joint disease and degenerative disc disease are the same as or related to the problems starting in service," with the doctor separately noting that "some" of the Veteran's time in the reserve components "might" be considered active duty for training.  As noted above, the only specifically corroborated periods of ACDUTRA from the record date are dated between 1975 and 1978, well before the 1985 back treatment; and between 1993 and 1999, well afterwards.  The claims file also includes a May 2012 opinion from an AMC medical doctor, who found the disability to be less likely than not related to the original active duty service but at least as likely as not related to reserve service, "[i]f the veteran's USA Reserve and or National Guard service meet the criteria for the full range of VA benefits."  In summary, the claims file contains two opinions as to a possible nexus with the Veteran's reserve service, but without any apparent awareness of the specifically corroborated dates of ACDUTRA.  As noted above, the AMC did not set forth a list of active duty/ACDUTRA/INACDUTRA dates in the record for the benefit of a VA examiner, and its failure to do so in this case has resulted in the need for a supplemental VA opinion as to whether a current disorder can be etiologically connected to corroborated training dates. 

Turning to the increased rating claims of record, the Board also notes considerable complexity with the psychiatric disorder claim that is not adequately addressed by the post-remand findings of record.  In its remand, the Board stressed the fact that the Veteran's service-connected disability was originally evaluated as a psychophysiologic gastrointestinal reaction, claimed as ulcers.  As such, multiple examinations (psychiatric and gastrointestinal) were needed to establish the extent to which the gastrointestinal complaints may be associated or disassociated from his diagnosed psychiatric disability.  The February 2011 VA psychiatric examination, however, merely noted "vague symptoms of anxiety which at times can lead to stomach upset and anger" several times per month.  Similarly, the February 2011 VA medical examiner rendered an impression of irritable bowel syndrome, without any contextual discussion and without reference to the stomach (i.e., upper gastrointestinal) symptoms discussed by the psychiatric examiner earlier in the same month.  This information falls dramatically short of the level of detail and specificity needed to ascertain both the severity of any symptoms attributable to the service-connected psychiatric disorder and the existence of any gastrointestinal diagnoses that may be entirely separate and distinct from the psychiatric disorder.  These matters must again be addressed, on both psychiatric and medical examinations, before the Board can adjudicate this claim. 

The Board is also dissatisfied with the VA examination findings, from February 2011, concerning the service-connected pseudofolliculitis barbae.  The examiner noted "minor follicular prominence without evidence of any inflammatory lesions or significant residual scarring," without further specifics.  No information was provided as to either the total area, or total of exposed areas, affected by this disability.  As a consequence, the Board is unable to rate this disability under 38 C.F.R. § 4.118, Diagnostic Code 7806 based upon the current evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must assemble a report, to be added to the claims file, setting forth all of the Veteran's corroborated active duty, ACDUTRA, and INACDUTRA dates.  It is imperative that this report be completed before other development is accomplished.  

2.  The Veteran must then be afforded a VA audiological examination, with an examiner who has reviewed the claims file.  Based upon objective examination findings (i.e., Maryland CNC and pure tone threshold testing), the Veteran's reported history, and the claims file review, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that bilateral hearing loss is etiologically related to service, including to any corroborated periods of ACDUTRA.  All opinions must be supported by a detailed rationale in a typewritten report.

3.  The Veteran must also be afforded a VA medical examination (or multiple examinations, if deemed appropriate) to address the nature and etiology of the claimed type II diabetes mellitus and low back disorder, the symptoms and severity of the service-connected pseudofolliculitis barbae, and the symptoms and severity of any current gastrointestinal disorders and their relationship to the service-connected psychiatric disorder.  The examiner must review the claims file in conjunction with the examination.

As to type II diabetes mellitus and a low back disorder, opinions must be rendered as to whether it is at least as likely as not (a 50 percent or greater probability) that each disorder is etiologically related to service, including to any corroborated periods of ACDUTRA (or, for the low back disorder, an injury during INACDUTRA).  The examiner is reminded that only such corroborated training periods, as set forth by the AOJ via Paragraph 1 of this remand, may be considered in this regard.

The examiner also must determine the extent and severity of the Veteran's pseudofolliculitis barbae.  Key elements with this include: 1) the percentages of both total skin area and exposed skin area affected, 2) the existence and dimensions of any residual scarring, and 3) the necessity of any medications - both oral and topical - for this disability.  Any other notable symptoms must be described.

Finally, the examiner must conduct all testing deemed necessary to ascertain the existence and severity of any current gastrointestinal disorders and their relationship, if any, to the service-connected psychiatric disorder.  If any disorders are diagnosed that are considered to be entirely separate from the service-connected psychiatric disorder, the examiner must so state.  By the same token, if the examiner finds the presence of symptoms that do not reflect a separately diagnosable gastrointestinal disorder but instead represent psychosomatic manifestations, these symptoms must be described in terms of their effects and severity.

All opinions must be supported by a detailed rationale in a typewritten report (or reports, if separate examinations are conducted). 

4.  The Veteran must next be afforded a VA psychiatric examination, with an examiner who has reviewed the claims file, particularly the report of physical examination requested in paragraph 3.  Based upon objective examination findings, the Veteran's reported symptoms, and the claims file review, the examiner must render a multi-axial diagnosis with a Global Assessment of Functioning (GAF) score assigned and must explain what that score represents in terms of social and occupational functioning and impairment.  The examiner must also, after reviewing the noted gastrointestinal examination findings from paragraph 3, ascertain the effect of his psychiatric disorder on the diagnosed gastrointestinal disorders.  If any of the diagnosed gastrointestinal disorders are found to be entirely separate and distinct from the psychiatric disorder, the examiner must so state.  All opinions must be supported by a detailed rationale in a typewritten report.

5.  Then, after ascertaining that all requested development has been accomplished in accordance with these remand instructions, the Veteran's claims must be readjudicated.  Attention in particular must be directed to whether a separate rating or ratings is/are warranted for any gastrointestinal disorders, as distinct from the service-connected psychiatric disorder.  If the determination of any claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


